wit..hom¢#mos

that the nom pittman m have waived
erroneously ind in violation of tha mtnto:
other percent attending ind graduating from
the school at the cone tim n applicant does
notoot¢hiilhthori totthnopplinnnttto
ha Mv lo app east will bo
t¢insidtthntbenmainothorm losing
method also mt 110 marina nn trw
invention fan violation of the ltv .t attwt¢
my nut bn watt by repeated violations of
its gemini-env

*‘iho immunize or the awarded int, *.{mwiiod
further mt ill students regularly niro led in

maxim schools those grainstoi irs m permit-
-toi totaietn¢_miitn munitionnwmiorih~
oitemintnidnttto upon emmtianoftheir
minutolio¢o oonrmhho *ttaat:ti:loethn
csth nunn
Mmhthtnintmnofthn w
nondiuingthoit;tnt¢id
‘ man h agana 12 mma cmmhw:m’t“
tyrortho diminutionor
A1511nnhn¢\¢!,¢ntwinstono:@l’t.tn\za¢»\u¢goot‘tkt
mmmutoiotoniuinniortnnmn~ -
iththtniitruiF-iortotnemmt¢
mwnpiaion!o,a~m

munsinunosmoraimr masti¢mnitid-
' tumiih to m

¥mmiyyonr¢‘
…9 mmmtmutosi@
ny

 

w " _L '_'"ANT
. GE'.[\TERAL

 

OF!N.":, .'\_-
COMMH ’.-'.'-`..»
EY "?"».'"
CHA|IIAN